DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 19-33 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 19: The prior art of record does not disclose or render obvious to the skilled artisan a method for separating printed products that are printed together onto a sheet, wherein the unprinted sheet is rectangular in shape and becomes deformed as it passes through the printing press, the quality control device detects information relating to an exceeding of the permissible tolerance at least for the length and/or width of the printed product in question, wherein the optimal compliance with the relevant tolerance is achieved in that the position of the sheet and the cutting device to be adjusted relative to one another is calculated in the control unit using a mathematical optimization method (emphasis added), and wherein the control unit of the cutting system adjusts the position of the sheet to be cut in relation to the cutting device of the cutting system in accordance with the position calculated by means of the mathematical optimization method.
In further detail, although it is known from the prior art to utilize correction for cutting positions via quality control and/or registration marks (see, for example, Totsuka JP 2008-238504 A, abstract regarding the CCD camera utilized in conjunction with calculation of sheet 
As to claims 20-33: Each of said claims depends ultimately from claim 19 and accordingly each is indicated allowable at least by virtue of their respective dependencies upon an allowable independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M ROYSTON whose telephone number is (571)270-7215. The examiner can normally be reached M-F 8-4:30 E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN M ROYSTON/Examiner, Art Unit 2856    
                                                                                                                                                                                                    /PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856